[Cite as Nationstar Mortgage, L.L.C. v. Abston, 2019-Ohio-3003.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 NATIONSTAR MORTGAGE, LLC                             :
                                                      :
         Plaintiff-Appellee                           :     Appellate Case No. 28252
                                                      :
 v.                                                   :     Trial Court Case No. 2017-CV-4923
                                                      :
 DONALD C. ABSTON, et al.                             :     (Civil Appeal from
                                                      :      Common Pleas Court)
         Defendant-Appellant                          :
                                                      :

                                              ...........

                                              OPINION

                             Rendered on the 26th day of July, 2019.

                                              ...........

PHILLIP BARRAGATE, Atty. Reg. No. 0063017 and ASHLYN HEIDER, Atty. Reg. No.
0086074, 4805 Montgomery Road, Suite 320, Norwood, Ohio 45212
      Attorneys for Plaintiff-Appellee

MARCELLE ROSE ANTHONY, Atty. Reg. No. 0026115, 700 Stonehenge Parkway, Suite
2B, Dublin, Ohio 43017
      Attorney for Defendant-Appellant

                                             .............
                                                                                         -2-



HALL, J.

          {¶ 1} Defendant-appellant Donald Abston appeals the trial court’s judgment

overruling his Civ.R. 60(B) motion for relief from a default judgment of foreclosure entered

for plaintiff-appellee Nationstar Mortgage LLC d/b/a Mr. Cooper. Finding no error, we

affirm.

                              I. Facts and Procedural History

          {¶ 2} On February 15, 2013, Abston executed a promissory note and he and his

former wife executed a mortgage with PNC Mortgage, which later assigned the mortgage

to Nationstar. In 2017, Abston fell behind in his payments. Nationstar sent him a letter,

dated September 15, 2017, in which it offered him payment relief by modifying his loan.

To obtain the modification, Abston had to participate in a Trial Period Plan (TPP). The

TPP required him to make three consecutive payments by the last days of October,

November, and December 2017. The letter also told Abston that to avoid foreclosure he

must contact Nationstar to accept the offer or must make his first payment by September

29, 2017. The letter further said: “Once you have successfully made each of the three

monthly Trial Period Plan payments by the due dates, we will send you the final

modification agreement which is required to be signed and returned to us. We will also

sign this modification agreement and your account will be permanently modified in

accordance with the terms of the modification agreement.” Abston did not contact

Nationstar or make his first TPP payment by September 29.

          {¶ 3} On October 20, Nationstar filed a foreclosure action against Abston seeking

judgment on the note and foreclosure of the mortgage. Abston was served with the

summons and complaint seven days later. That same day, Abston contacted Nationstar
                                                                                           -3-


and arranged to make his first TPP payment. Abston made his second payment on

November 16. Nationstar moved to stay the foreclosure proceedings; on December 6, the

motion was granted and the action was administratively dismissed, subject to reactivation.

Abston made his third and final TPP payment on December 18.

       {¶ 4} On January 5, 2018, Nationstar mailed Abston the final modification

agreement. Almost a month later, Abston called Nationstar and was told that he would

need to return the agreement signed and notarized by both him and his wife. When

Abston said that he and his wife had divorced, Nationstar told him that, in lieu of his wife’s

signature, he would need to send a copy of the divorce decree. Abston returned the

modification agreement, along with a check for the new monthly payment. He did not send

a copy of the divorce decree and had simply crossed out his former wife’s signature line

in the agreement. On February 13, 2018, Nationstar sent Abston a new copy of the

modification agreement. Abston did not sign and return the new copy or submit a copy of

the divorce decree, but on March 6, 2018, he made a payment in accordance with the

modification agreement.

       {¶ 5} Nationstar sent Abston a letter dated April 6, 2018, telling him that he had not

been approved for a loan modification. The letter advised Abston that he had 30 days to

appeal the decision. Abston did not appeal. He did, though, send another payment.

Nationstar returned the payment to him on April 26, 2018 with a letter telling Abston that

it was insufficient to bring his account current. Abston called Nationstar on May 7, 2018,

with a question about the amount of his May payment and was told that he had not been

approved for the loan modification.

       {¶ 6} On May 9, 2018, Nationstar moved to reactivate the foreclosure proceedings
                                                                                         -4-


and served the motion on Abston by regular mail. Two days later, the trial court granted

the motion. On May 16, 2018, Nationstar moved for default judgment, serving the motion

on Abston again by regular mail. Abston failed to file an answer or otherwise respond. On

May 31, 2018 the trial court granted the motion and entered a final judgment of

foreclosure.

       {¶ 7} While the record does not make the details clear, it appears that sometime

after Abston’s May 7, 2018 call to Nationstar, he did submit a copy of the divorce decree.

Curiously, Nationstar sent Abston a letter, dated June 2, 2018, telling him that it had

reviewed his documentation, that his response was complete, and that a 30-day

evaluation period had begun. The letter further told Abston that Nationstar would not

proceed with a foreclosure sale before evaluating his response. Two weeks later,

Nationstar sent Abston another letter, dated June 14, 2018, telling him that he had not

been approved for the loan modification. Like the April 6 letter, this letter advised Abston

that he had 30 days to appeal the decision. Abston did not appeal.

       {¶ 8} On July 10, 2018, Abston moved to stay the foreclosure proceedings so that

he could file a motion for relief from judgment, and on July 13, 2018, he filed a motion for

relief from judgment under Civ.R. 60(B). The trial court granted the motion to stay, but on

December 17, 2018, the court overruled the motion for relief from judgment.

       {¶ 9} Abston appeals.

                                       II. Analysis

       {¶ 10} Abston presents five assignments of error for our review. The first four

challenge the substance of the trial court’s judgment and the last challenges the lack of a
                                                                                             -5-


hearing on the relief motion.1

       {¶ 11} “The standard of review of a trial court’s decision on a Civ. R. 60(B) motion

is the abuse of discretion standard.” (Citation omitted.) Discover Bank v. Wells, 2d Dist.

Clark No. 2018-CA-44, 2018-Ohio-4637, ¶ 26. “Abuse of discretion” has been defined as

an attitude that is unreasonable, arbitrary, or unconscionable. Huffman v. Hair Surgeon,

Inc., 19 Ohio St.3d 83, 482 N.E.2d 1248 (1985). “A decision is unreasonable if there is no

sound reasoning process that would support that decision.” AAAA Ents., Inc. v. River

Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597

(1990).

       {¶ 12} A trial court may set aside a default judgment under Civ.R. 60(B) if the

movant demonstrates that: “(1) the party has a meritorious defense or claim to present if

relief is granted; (2) the party is entitled to relief under one of the grounds stated in Civ.R.

60(B)(1) through (5); and (3) the motion is made within a reasonable time, and, where the

grounds of relief are Civ.R. 60(B)(1), (2) or (3), not more than one year after the judgment,

order or proceeding was entered or taken.” GTE Automatic Elec., Inc. v. ARC Industries,

Inc., 47 Ohio St.2d 146, 351 N.E.2d 113 (1976), paragraph two of the syllabus. The

grounds for relief enumerated in the rule include “mistake, inadvertence, surprise or

excusable neglect,” Civ.R. 60(B)(1), and “fraud (whether heretofore denominated intrinsic



1  On 2-28-19 Nationstar filed a motion to strike the appendix to Abston’s brief, stating that
it contained incomplete information that had been submitted to the trial court and
contained Freddie Mac mortgage service guidelines that were not before that court.
Abston replied on March 12, 2019, arguing that the partial trial court materials were for
our “ease of access” and that the guidelines were publicly available. Attaching some 40
pages of material to a brief does not ease access when we must nonetheless confirm
what is in the record and verify an attachment’s accuracy. We rely on the record and the
law instead of attachments. We grant to motion to strike the appendix.
                                                                                          -6-


or extrinsic), misrepresentation or other misconduct of an adverse party,” Civ.R. 60(B)(3).

         {¶ 13} Abston argued in his Civ.R. 60(B) motion that he was not in default of the

note and that he had a claim for promissory estoppel. He argued for relief on the grounds

of excusable neglect and fraud. The trial court rejected these arguments. In the first and

second assignments of error, Abston challenges the rejection of the lack-of-default

defense and promissory-estoppel claim, and in the third and fourth assignments of error

he challenges the rejection of the two grounds for relief.

                              A. Meritorious defense or claim

         {¶ 14} “In order to establish a meritorious claim or defense under Civ.R. 60(B), the

movant is required to allege a meritorious claim or defense, not to prove that she will

prevail on that claim or defense.” (Citation omitted.) GMAC Mtge., L.L.C. v. Herring, 189

Ohio App.3d 200, 2010-Ohio-3650, 937 N.E.2d 1077, ¶ 32 (2d Dist.). “A ‘meritorious

defense’ means a defense ‘going to the merits, substance, or essentials of the

case.’        * * * Relief from a final judgment should not be granted unless the party

seeking such relief makes at least a prima facie showing that the ends of justice will be

better served by setting the judgment aside.” Wayne Mut. Ins. Co. v. Marlow, 2d Dist.

Montgomery No. 16882, 1998 WL 288912, *2-3 (Jun. 5, 1998), quoting Black’s Law

Dictionary, 290 (6th Ed.Rev.1991); see also Herring at ¶ 32 (quoting the same). “Broad,

conclusory statements do not satisfy the requirement that a Civ.R. 60(B) motion must be

supported by operative facts that would warrant relief from judgment.” Herring at ¶ 32,

citing Cunningham v. Ohio Dept. of Transp., 10th Dist. Franklin No. 08AP-330, 2008-

Ohio-6911, ¶ 37, and Bennitt v. Bennitt, 8th Dist. Cuyahoga Nos. 65094 and 66055, 1994

WL 236295 (May 26, 1994). “A party seeking relief from judgment is not required to prove
                                                                                         -7-


that he or she will prevail on the meritorious defense; the movant is merely required to

allege the existence of such a defense.” (Citation omitted.) UBS Real Estate Securities,

Inc. v. Teague, 191 Ohio App.3d 189, 2010-Ohio-5634, 945 N.E.2d 573, ¶ 23 (2d Dist.).

                                 1. Not-in-default defense

       {¶ 15} The first assignment of error alleges:

              The Trial Court erred in holding that Mr. Abston was in default of the

       Mortgage Loan, as he had entered into a valid and binding loan modification

       with Plaintiff-Appellee [Nationstar] Mortgage LLC.

       {¶ 16} Abston contended in his motion for relief from judgment that he was not in

default when Nationstar initiated foreclosure proceedings or when Nationstar moved to

reactivate the proceedings and for default judgment. He argues that his loan had been

modified by the modification agreement, which went into effect when he successfully

completed the TPP and signed and returned the agreement. Abston says that Nationstar

was bound by the agreement because it drafted, sent, and accepted the agreement that

he signed and accepted payments made under the agreement.

       {¶ 17} Abston points to the September 15 letter offering him the TPP and maintains

that he accepted the TPP by making payments in October, November, and December

2017. But, as the trial court noted, the letter clearly stated that if Abston did not accept

the offer or make his first payment by September 29, 2017, Nationstar could initiate

foreclosure proceedings. The evidence shows that Abston did not accept the offer or

make his first TPP payment by that date. He did not call Nationstar or make his first TPP

payment until October 27, 2017, almost a month after the due date and a week after

Nationstar initiated foreclosure proceedings.
                                                                                        -8-


       {¶ 18} As the trial court further noted, the September 15 letter also clearly stated

that a permanent loan modification would be effective only upon (1) Abston timely making

the three TPP payments, (2) Abston signing and returning the modification agreement,

and (3) Nationstar signing the agreement. In addition, Abston was told that he would need

to provide a copy of his divorce decree. While Abston did make the three TPP payments

and did sign and return the agreement, he crossed out his former wife’s name and he did

not timely provide a copy of his divorce decree. Consequently, Nationstar did not sign the

agreement but mailed Abston a new copy of it. Abston did not return the new copy or

send a copy of his divorce decree. Consequently, Nationstar declined to modify his loan

and sent him a letter telling him so. Nationstar then waited more than a month before

moving to reactivate the proceedings and moving for default judgment.

       {¶ 19} Because Nationstar never signed the modification agreement and Abston

did not timely send a copy of his divorce decree, the agreement never went into effect.

Abston points out that the agreement did not require a divorce decree. While true, this

does not help him. The agreement did require the signature of his former wife. Nationstar

acknowledged that, in lieu of her signature, Abston could provide a copy of the divorce

decree. Abston did not provide her signature or the divorce decree. Thus, not all of the

conditions for the loan modification were satisfied. Moreover, Abston twice failed to avail

himself of an internal appeal procedure after being informed that he was not approved for

a modification.

       {¶ 20} The trial court reasonably concluded that Abston failed to show that his not-

in-default defense had merit.

       {¶ 21} The first assignment of error is overruled.
                                                                                          -9-

                               2. Promissory-estoppel claim

       {¶ 22} The second assignment of error alleges:

              The Trial Court erred in holding that Mr. Abston did not allege a

       meritorious defense of promissory estoppel as the Court did not consider

       all of the circumstances and failed to hold a hearing to determine

       reasonable reliance.

       {¶ 23} “In a claim for promissory estoppel, ‘a plaintiff may enforce a clear and

unambiguous promise, even in the absence of the consideration necessary to form a

contract, if the plaintiff reasonably relies on the promise to his or her detriment.’ ” Wells

Fargo Fin. Ohio 1, Inc. v. Robinson, 2d Dist. Champaign No. 2016-CA-23, 2017-Ohio-

2888, ¶ 21, quoting Americana Inv. Co. v. Natl. Contr. & Fixturing, LLC, 10th Dist. Franklin

No. 15AP-1010, 2016-Ohio-7067, ¶ 12.

       {¶ 24} Here, Abston contends that the February 20, 2018 letter from Nationstar,

telling him that “5/1/2018 marks the anniversary of the successful completion of your loan

modification,” stated a clear and unambiguous promise to modify his loan and that he

relied on this promise to his detriment in making payments to Nationstar. Abston says

that his reliance was reasonable and that Nationstar should have expected him to rely on

the promise, because he had successfully completed the TPP, received, signed, and

returned the Modification Agreement, and made payments under the agreement. Abston

says that it was reasonable to assume that he would rely on Nationstar’s promise to grant

him a loan modification, pointing out that Nationstar did not send him a letter telling him

that he needed to send additional documents, that Nationstar did not inform him of the

need for additional documents after the modification agreement was signed and returned,
                                                                                         -10-


and that he did not receive service of any documents regarding the reactivation of his

case. Abston says that, until Nationstar returned his April payment and he called to ask

why, he was unaware of any problems.

       {¶ 25} Like Abston, the defendants in Robinson asserted a claim of promissory

estoppel. They contended that a TPP letter promised to modify their loan when it stated,

“Once you make all of your trial period payments on time, we will send you a modification

agreement detailing the terms of the modified loan.” We disagreed. We noted that the

letter also stated that “ ‘[a]fter all trial period payments are timely made and you have

submitted all the required documents, your mortgage may be modified.’ ” Id. at ¶ 22. We

held that the letter did not clearly and unambiguously promise to modify the defendants’

loan. “Indeed,” we said, “entry into a TPP typically does not create a promise or binding

agreement but simply ‘memorializes only a temporary deviation from the payment terms

of the note and Mortgage pending approval of a permanent modification of the Note and

Mortgage.’ That is the case here.” Id. at ¶ 23, quoting Wells Fargo Bank, N.A. v. Bielec,

10th Dist. Franklin No. 13AP-330, 2014-Ohio-1805, ¶ 18.

       {¶ 26} In the present case, we agree with the trial court that the February 20 letter

was simply a misstatement of the loan’s status, and even if we did not agree that the

February 20 letter was a misstatement, it was nevertheless prospective of the May 1

anniversary. Well before the anticipated May 1, 2018 anniversary, Abston failed to

complete other conditions of the modification, and he was specifically informed by the

letter of April 6 that he was not approved for modification. In addition, promissory estoppel

requires detrimental reliance on a clear and unambiguous promise. The letter of February

20, 2018, at best, was ambiguous since it suggested that the loan modification had been
                                                                                          -11-


successfully completed a year earlier on May 1, 2017, when in fact, the foreclosure was

filed on October 20, 2017. It was unreasonable for Abston to rely on the February 20,

2018 prospective letter when Nationstar had told him that he needed to provide a copy of

his divorce decree (which he had not done), and he received a new copy of the

modification agreement (which he had not signed and returned). In addition, he was sent

another letter in late April returning his April payment. Finally, even if the February 2018

letter somehow arguably caused Abston some confusion, he failed to demonstrate

detrimental reliance. The only thing Abston subsequently did in response was make a

payment, and that payment was returned to him.

       {¶ 27} The trial court reasonably concluded that Abston failed to show that his

claim for promissory estoppel had merit.

       {¶ 28} The second assignment of error is overruled.

                                  B. Grounds for relief

       {¶ 29} The third and fourth assignments of error concern the grounds for relief

argued in Abston’s Civ.R. 60(B) motion—excusable neglect and fraud.

                                   1. Excusable neglect

       {¶ 30} The third assignment of error alleges:

              The Trial Court erred in holding that Mr. Abston’s conduct did not

       amount to excusable neglect, as it failed to consider all of the circumstances

       or hold an oral hearing.

       {¶ 31} Abston contends that his failure to file a response either to Nationstar’s

motion to reactivate the foreclosure action or to its motion for default judgment constituted

excusable neglect. He says that he never received notice of either motion or that the
                                                                                          -12-


action had been reactivated.

        {¶ 32} “The term ‘excusable neglect’ is an elusive concept which has been difficult

to define and apply. Nevertheless, [the Ohio Supreme Court has] previously defined

‘excusable neglect’ in the negative and [has] stated that the inaction of a defendant is not

‘excusable neglect’ if it can be labeled as a ‘complete disregard for the judicial system.’ ”

Kay v. Marc Glassman, Inc., 76 Ohio St.3d 18, 20, 665 N.E.2d 1102 (1996), quoting GTE,

47 Ohio St.2d at 153, 351 N.E.2d 113. But “negligent conduct is not excusable merely

because it fails to rise to that level. Whether negligence is excusable requires

consideration of all the surrounding facts and circumstances. * * * To be excusable, failure

to perform an act must be justifiable under the facts and circumstances presented.”

(Citation omitted.) Jones v. Gayhart, 2d Dist. Montgomery No. 21838, 2007-Ohio-3584,

¶ 13.

        {¶ 33} Abston says that he did not intentionally disregard the legal process. He

asserts that he did not receive notice that the action had been reactivated and further that

he was not aware there was a problem with the modification agreement until Nationstar

sent back his April payment. Abston says that he proceeded through this litigation in good

faith and continually tried to work with Nationstar to bring this dispute to a resolution.

Abston’s argument here seems to be, in essence, that because he thought they were

working things out, he was justified in ignoring what was going on in the foreclosure

proceedings.

        {¶ 34} But we have said that, in the foreclosure context, negotiations to modify a

loan do not constitute excusable neglect. See CitiMortgage, Inc. v. Stanley, 2d Dist.

Greene No. 2018-CA-13, 2018-Ohio-4229, ¶ 15 (citing cases from the Fourth and Fifth
                                                                                       -13-

Appellate Districts); Assocs. First Capital Corp. v. Crane, 2d Dist. Montgomery No. 21259,

2006-Ohio-4145, ¶ 22. Abston failed to respond appropriately in the foreclosure

proceedings. The September 15 letter clearly informed him that if he did not accept the

offer or make his first payment by September 29, 2017, Nationstar could initiate

foreclosure proceedings. And the foreclosure complaint and summons with which Abston

was served stated:

             You are hereby summoned and required to serve upon the Plaintiff’s

      attorney * * * a copy of an Answer to the Complaint within 28 days after

      receipt of this summons, exclusive of the day you received the summons.

      Your original Answer must be filed with the Clerk of Court’s Office within 3

      days after you serve the Plaintiff’s attorney or Plaintiff.

             ***

             If you fail to appear and defend, Judgment by Default may be

      rendered against you granting Plaintiff(s) the relief demanded in the

      Complaint.

      {¶ 35} A month before it moved to reactivate the foreclosure proceedings,

Nationstar sent Abston a letter advising him that he had not been approved for a

permanent loan modification. When Abston called Nationstar, it confirmed that he had not

been approved. Nationstar served its motion to reactivate the foreclosure proceedings on

Abston by regular mail. Nationstar then served its motion for default judgment on Abston

by regular mail. Abston did not file an answer or otherwise respond. The final judgment

and decree of foreclosure was entered 15 days later.

      {¶ 36} The failure to respond to a motion because of lack of notice “may satisfy the
                                                                                            -14-

excusable-neglect standard, depending on the facts and circumstances.” Teague, 191

Ohio App.3d 189, 2010-Ohio-5634, 945 N.E.2d 573, at ¶ 31 (saying this with respect to a

motion for summary judgment). The question, then, is whether Abston’s Civ.R. 60(B)

motion alleges operative facts that could constitute excusable neglect, specifically, that

he did not respond to Nationstar’s motions because he never received a copy of either

motion.

       {¶ 37} Abston admitted in his Civ.R. 60(B) motion for relief from judgment that he

failed to file a responsive pleading, but he asserted that he “did not receive any notice

that the Court had reinstated his case” and that “Plaintiff did not inform Mr. Abston that

his case had been reinstated, nor did they inform him of any ongoing legal actions

regarding his case.” In his affidavit attached to his motion, Abston stated that he “never

received anything from the Court regarding the reinstatement.” But the “Proof of Service”

page attached to the motion to reactivate the proceedings and the one attached to the

motion for default judgment each lists Abston as has having been served with the motion

by first-class mail. Abston does not state in his motion or affidavit that he was not served

with Nationstar’s motions.2

       {¶ 38} Given the evidence, we believe that the trial court reasonably found that

Abston did not establish excusable neglect as a ground for relief under Civ.R. 60(B). As

the court said, Abston failed to avail himself of numerous opportunities to avoid default.



   2 Abston does make these assertions in his appellate and reply briefs. Abston asserts
there that Nationstar “then reactivated the case and obtained a default judgment against
Mr. Abston, without making him aware that it had filed Motions to do so.” But these
assertions were not before the trial court. Abston’s affidavit in the trial court said the court
never informed him of the reinstatement, but he did not deny receiving the motion for
reinstatement or the motion for default, and he responded to neither.
                                                                                           -15-


       {¶ 39} The third assignment of error is overruled.

                                            2. Fraud

       {¶ 40} The fourth assignment of error alleges:

              The Trial Court erred in holding that Mr. Abston did not sufficiently

       prove fraud when evidence was presented supporting Mr. Abston’s

       allegations, and the Court did not hold a hearing to allow Mr. Abston the

       opportunity to support his claims.

       {¶ 41} Abston contends that he alleged enough facts to show that Nationstar

committed fraud and that the trial court should have held a hearing on the issue of whether

Nationstar’s actions constituted fraud.

       {¶ 42} “ ‘In determining the existence of fraud of an adverse party for purposes of

Civ.R. 60(B), the movant must prove the elements of fraud. In an action for fraud, the

plaintiff must prove each of the following elements: (a) a representation, which (b) is

material to the transaction at hand, (c) made falsely, with knowledge of its falsity, (d) with

the intent of misleading another into relying on it, (e) justifiable reliance upon the

misrepresentation, and (f) a resulting injury proximately caused by the reliance.’ ” Herring,

189 Ohio App.3d 200, 2010-Ohio-3650, 937 N.E.2d 1077, at ¶ 37, quoting Hasch v.

Hasch, 11th Dist. Lake No. 2008-L-183, 2009-Ohio-6377, ¶ 42. Significantly, “the fraud

must be material to obtaining a judgment, not fraud or misconduct upon which a defense

was or could have been based.” Id.

       {¶ 43} Here, the only fraud alleged by Abston was Nationstar’s representation in

its motion to reactivate the proceedings that the parties had been unable to reach an

agreement through loss mitigation. Based on the facts already discussed, the trial court
                                                                                             -16-


reasonably concluded that Nationstar’s representation was not fraudulent. We agree.

Abston failed to show that he was entitled to relief from judgment based on fraud.

        {¶ 44} The fourth assignment of error is overruled.

                                          C. Hearing

        {¶ 45} The fifth assignment of error alleges:

               The Trial Court erred in denying Mr. Abston’s Civ.R. 60(B) Motion for

        Relief without holding an oral hearing.

        {¶ 46} “[A] movant has no automatic right to a hearing on a motion for relief from

judgment.” Hrabak v. Collins, 108 Ohio App.3d 117, 121, 670 N.E.2d 281 (8th Dist.1995).

“It is an abuse of discretion for a trial court to overrule a Civ.R. 60(B) motion for relief from

judgment without holding an evidentiary hearing only if the motion or supportive affidavits

contain allegations of operative facts that would warrant relief under Civ.R. 60(B).”

(Citations omitted.) Herring, 189 Ohio App.3d 200, 2010-Ohio-3650, 937 N.E.2d 1077, at

¶ 33.

        {¶ 47} Here, the trial court stated that it did not hold a hearing on Abston’s motion

for relief because Abston failed to show a meritorious defense or claim. Because we hold

that the trial court’s meritorious-defense-or-claim conclusions were reasonable, we

cannot say that the trial court should have held a hearing. We note too that nowhere in

his motion for relief did Abston ask for a hearing.

        {¶ 48} The fifth assignment of error is overruled.

                                       III. Conclusion

        {¶ 49} We have overruled all of the assignments of error presented. The trial

court’s judgment is affirmed.
                                                -17-


                                .............

FROELICH, J. and TUCKER, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Michele Phipps
Phillip Barragate
Ashlyn Heider
Marcelle Rose Anthony
Calvary SPV I LLC
Hon. Steven K. Dankof